DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 14: the claims recite several unclear limitations such as “second resin comprises functional groups detected in 800-850 wavenumber band”, “[an integral value of 800-850 band] / [an area integral value of 929-1229]”, “[an area integral value of 800-850 band] / [an area integral value of 1420-1605]” which render the claims indefinite. 
Regarding the [an area integral value] limitations: the limitations are undefined since the claims do not comprise boundary conditions for an integral calculation and the claim does not set forth the source of the data for the integral calculation or any parameters of the chemical composition which provides the information to be used to calculate an integral such as molar ratios, volumes, thicknesses, curing temperatures or times or FT-IR system tables and graphs. Further the integral values are not linked to a particular resin as claimed since they are referring to “value of 800-850 wavenumber band” but the claim does not recite whether this applies to the second resin, the first resin, part of first or second resin, or both resins together. Thus, the integral values render the claims indefinite since they have unclear antecedent basis and one of ordinary skill would not be able to determine the scope of the integral values as claimed. 
Regarding 800-850 wavenumber band limitation: the scope of the term cannot be determined since the chemical composition is not understood from the specification and one of ordinary skill would not be able to reasonably infer its chemical composition based off the original disclosure thus the limitation also renders the claims indefinite. More specifically, 800-850 wavenumber is associated with a cross linker in the specification (see [0221]) but cross linker is not disclosed as having any chemical composition. Later in the specification in a table (see [0226]) CH3 is listed as having 800-850 wavenumber, but this contradicts what is known in the art in a silicone composition since methyl group CH3 has FT-IR peak height of over 2900cm-1 as shown by at least the following references: US Patent Publication No. 20050189877 discloses methyl group having wavenumber 2996cm-1 (see [0055]), US Patent Publication No. 20190172982 discloses methyl (-CH3) having wavenumber 2969-2944cm-1 (see [0046]). Therefore, for the above reasons one of ordinary skill would not be able to determine the chemical composition of a material in 800-850 wavenumber band based off the original disclosure and thus the claims are rendered indefinite. For examination purposes, 800-850 wavenumber band can correspond to any methyl group. 
Dependent claims 2-9, 11-13, 15-20 are rejected under the same grounds due to their dependency on rejected base claims 1, 10, and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. US Patent Publication No. 20070187706, in view of Kashiwagi et al. US Patent No. 8164202.
Regarding claim 1. As best understood in view of the 112 rejection above, Higashi teaches a light emitting device package (Fig. 9), comprising: a body (61) comprising first and second openings (refer to Fig. 9, at least a first and second opening (through holes 21) are formed in the body 61); a light emitting device (LED 12) disposed on the body and comprising first and second bonding parts (Fig. 9, bonding parts are bumps 26); a first resin disposed between the body and the light emitting device (resin 13); and a second resin (resin 16) disposed on a side surface and an upper surface of the light emitting device (refer to Fig. 9, resin 16 is on the side and upper surface of the LED 12 via surrounding the resin 13), wherein the second resin comprises a silicone (¶107) thus the second resin would comprise at least functional group in wavenumber band of 929-1229 from Si-O bonds intrinsic to silicone resins, 
but is silent with respect to measuring the silicone to detect the functional groups through FT-IR analysis, where functional groups are detected in 800-850 wavenumber band, and 1420-1605 wavenumber band, and wherein [an area integral value of 800 ~ 850 wavenumber band] / [an area integral value of 929 ~ 1229 wavenumber band] is in a range of 2% to 3%, and [the area integral value of 800 ~ 850 wavenumber band] / [an area integral value of 1420 ~ 1605 wavenumber band] is in a range of 70% to 90%.  
Kashiwagi teaches a similar LED device wherein the resin formed over the upper and sides of the LED is formed of a silicone resin wherein the silicone resin has a composition comprising methyl groups (800-850 wavenumber band) and phenyl groups (1420-1605 wavenumber band), wherein the amount of methyl (Me) and phenyl (Ph) groups is selected relative to each other in a specific ratio in component B, B1 comprising Me groups,  B2 comprising Ph groups (see col. 6, line 42-col. 8, line 54). 
Therefore it would have been obvious to one of ordinary skill in the art to include methyl and phenyl groups in the silicone of Higashi since they are known compounds to be included in a silicone composition  as taught by Kashiwagi and further to optimize the ratios of the amount of methyl and phenyl groups so that upon FT-IR analysis integrals of the wavenumber bands are within the claimed ranges in order to provide a silicone composition that prevents discoloration and has a desired amount of stickiness (col. 8, lines: 50-54).   Further note absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 2. Higashi and Kashiwagi teach the light emitting device package of claim 1, Higashi teaches wherein the first resin is disposed around the first and second bonding parts (refer to Fig. 9, first resin 13 is around the bumps 26).  
Regarding claim 3. Higashi and Kashiwagi teach the light emitting device package of claim 1, Higashi teaches comprising a recess provided on an upper surface of the body and disposed overlapped with the light emitting device, when viewed above the light emitting device (refer to Fig. 9-10, recess formed by faces 62a, 62b is formed in the body 63 and overlapped with resin 16 when viewed above).  
Regarding claim 4. Higashi and Kashiwagi teach the light emitting device package of claim 3, Higashi teaches wherein the recess is provided at periphery of the first and second bonding parts (refer to Fig. 9, outer face 62b of the recess is at periphery of the bumps 26).  
Regarding claim 5. Higashi and Kashiwagi teach the light emitting device package of claim 1, Higashi teaches comprising a recess provided on an upper surface of the body and provided around the light emitting device to be overlapped with the second resin, when viewed above the light emitting device (refer to Fig. 9-10, recess formed by faces 62a, 62b is formed in the body 63 and overlapped with resin 16 when viewed above).  
Regarding claim 6. Higashi and Kashiwagi teach the light emitting device package of claim 5, Higashi teaches wherein the second resin is provided in the recess (refer to Fig. 9, second resin 16 is in the recess).  
Regarding claim 7. Higashi and Kashiwagi teach the light emitting device package of claim 1, wherein lower surfaces of the first and second bonding parts are disposed lower than upper surfaces of the first and second openings (¶120 discloses the bump 26 is formed on the upper end of the via 22 and pressed against in a molten state during manufacture thus it is asserted that lower surfaces of the bumps would be lower than the upper surface of the via openings by some amount due to being disposed on upper end of plated through holes and pressed in molten state, note that the claim does not set forth any specific dimensions of depth).  
Regarding claim 9. Higashi and Kashiwagi teach the light emitting device package of claim 1, Higashi teaches comprising a conductor (Fig. 9, conductors (vias) 22) provided in the first and second openings and electrically connected with the first and second bonding parts, respectively.  
Regarding claim 14. As best understood in view of the 112 rejection above, Higashi teaches a light emitting device package (Fig. 9), comprising: a body (63) comprising first and second openings (through holes 21) passing through an upper surface and a lower surface thereof, and a side wall (62B) proving a cavity; a light emitting device (LED 12) disposed in the cavity of the body, and comprising a first bonding part (left bump 26 in Fig. 9) disposed to overlap with the first opening in a vertical direction and a second bonding part (right bump 26 in Fig. 9) disposed to overlap with the second opening in the vertical direction; a first resin disposed between the body and the light emitting device (first resin 13 disposed between LED 12 and body 63); and a second resin (second resin 16) disposed on a side surface and an upper surface of the light emitting device (refer to Fig. 9, second resin 16 is on the side and upper surface of the LED 12 via the resin 13), wherein the second resin comprises a silicone (¶107) thus the second resin would comprise at least functional group in wavenumber band of 929-1229 from Si-O bonds intrinsic to silicone resins, 
but is silent with respect to measuring the silicone to detect the functional groups through FT-IR analysis, where functional groups are detected in 800-850 wavenumber band, and 1420-1605 wavenumber band, and wherein [an area integral value of 800 ~ 850 wavenumber band] / [an area integral value of 929 ~ 1229 wavenumber band] is in a range of 2% to 3%, and [the area integral value of 800 ~ 850 wavenumber band] / [an area integral value of 1420 ~ 1605 wavenumber band] is in a range of 70% to 90%.  
Kashiwagi teaches a similar LED device wherein the resin formed over the upper and sides of the LED is formed of a silicone resin wherein the silicone resin has a composition comprising methyl groups (800-850 wavenumber band) and phenyl groups (1420-1605 wavenumber band), wherein the amount of methyl (Me) and phenyl (Ph) groups is selected relative to each other in a specific ratio in component B, B1 comprising Me groups,  B2 comprising Ph groups (see col. 6, line 42-col. 8, line 54). 
Therefore it would have been obvious to one of ordinary skill in the art to include methyl and phenyl groups in the silicone of Higashi since they are known compounds to be included in a silicone composition  as taught by Kashiwagi and further to optimize the ratios of the amount of methyl and phenyl groups so that upon FT-IR analysis integrals of the wavenumber bands are within the claimed ranges in order to provide a silicone composition that prevents discoloration and has a desired amount of stickiness (col. 8, lines: 50-54).   Further note absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 15. Higashi and Kashiwagi teach the light emitting device package of claim 14, Higashi teaches wherein the first resin is disposed around the first and second bonding parts (refer to Fig. 9, first resin 13 is around the first and second bonding parts (bumps 26).  
Regarding claim 16. Higashi and Kashiwagi teach the light emitting device package of claim 15, Higashi teaches wherein the first resin is disposed in direct contact with a side surface of the first bonding part, and wherein the first resin is disposed in direct contact with a side surface of the second bonding part (refer to Fig. 9, first resin 13 directly contacts the first and second bonding parts (bumps 26)).  
Regarding claim 17. Higashi and Kashiwagi teach the light emitting device package of claim 14, Higashi teaches comprising a recess provided on an upper surface of the body and provided around the light emitting device to be overlapped with the second resin, when viewed above the light emitting device (refer to Fig. 9-10, recess formed by faces 62a, 62b is formed in the body 63 and overlapped with resin 16 when viewed above).  
Regarding claim 18. Higashi and Kashiwagi teach the light emitting device package of claim 17, Higashi teaches wherein the second resin is provided in the recess (refer to Fig. 9, second resin 16 is in the recess).  
Regarding claim 19. Higashi and Kashiwagi teach the light emitting device package of claim 14, Higashi teaches comprising a conductor provided in the first and second openings and electrically connected with the first and second bonding parts, respectively (refer to Fig. 9, conductors (vias) 22 are in the through holes 21).  
Regarding claim 20. Higashi and Kashiwagi teach the light emitting device package of claim 19, Higashi teaches wherein the conductor is disposed in contact with side and lower surfaces of the first bonding part in the first opening, and wherein the conductor is disposed in contact with side and lower surfaces of the second bonding part in the second opening (Fig. 9, bumps 26 are formed in contact with the vias 22 formed in the through holes 21 (openings) thus the vias (conductors) are in electrical contact with the lower and side surfaces of the bumps)).   

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi, in view of Kashiwagi. 
Regarding claim 10. As best understood in view of the 112 rejection above, Higashi teaches a light emitting device package (Fig. 12-13, reference also to items form Fig. 9 for overlapping subject matter), comprising: a body (72) comprising first and second openings (through holes 21); a light emitting device (12) disposed on the body, and comprising a first bonding part (left bump 26) disposed overlapped with the first opening in a vertical direction and a second bonding part (right bump 26) disposed overlapped with the second opening in the vertical direction; and a resin (16) disposed on the body, and disposed on a side surface and an upper surface of the light emitting device (refer to Fig. 12, resin 16 is on the side and upper surface of the LED 12 via the resin 13), wherein a boundary region in which an upper surface and a side surface of the resin are in contact with each other is provided in a curved shape (refer to Fig. 12-13, the side surface and upper surface of the resin 16 are provided in a curved shape along the boundary with the sidewall 65a which in plan view Fig. 13 is circular shaped), wherein the resin comprises a silicone (¶107) thus the resin would comprise at least functional group in wavenumber band of 929-1229 from Si-O bonds intrinsic to silicone resins, 
 but is silent with respect to measuring the silicone to detect the functional groups through FT-IR analysis, where functional groups are detected in 800-850 wavenumber band, and 1420-1605 wavenumber band, and wherein [an area integral value of 800 ~ 850 wavenumber band] / [an area integral value of 929 ~ 1229 wavenumber band] is in a range of 2% to 3%, and [the area integral value of 800 ~ 850 wavenumber band] / [an area integral value of 1420 ~ 1605 wavenumber band] is in a range of 70% to 90%.  
Kashiwagi teaches a similar LED device wherein the resin formed over the upper and sides of the LED is formed of a silicone resin wherein the silicone resin has a composition comprising methyl groups (800-850 wavenumber band) and phenyl groups (1420-1605 wavenumber band), wherein the amount of methyl (Me) and phenyl (Ph) groups is selected relative to each other in a specific ratio in component B, B1 comprising Me groups,  B2 comprising Ph groups (see col. 6, line 42-col. 8, line 54). 
Therefore it would have been obvious to one of ordinary skill in the art to include methyl and phenyl groups in the silicone of Higashi since they are known compounds to be included in a silicone composition  as taught by Kashiwagi and further to optimize the ratios of the amount of methyl and phenyl groups so that upon FT-IR analysis integrals of the wavenumber bands are within the claimed ranges in order to provide a silicone composition that prevents discoloration and has a desired amount of stickiness (col. 8, lines: 50-54).   Further note absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233,235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 11: Higashi and Kashiwagi teach the light emitting device package of claim 10, Higashi teaches wherein lower surfaces of the first and second bonding parts are disposed lower than upper surfaces of the first and second openings (¶120 discloses the bump 26 is formed on the upper end of the via 22 and pressed against in a molten state during manufacture thus it is asserted that lower surfaces of the bumps would be lower than the upper surface of the via openings by some amount due to being disposed on upper end of plated through holes and pressed in molten state, note that the claim does not set forth any specific dimensions of depth).  
Regarding claim 12. Higashi and Kashiwagi teach the light emitting device package of claim 10, Higashi teaches comprising a conductor provided in the first and second openings and electrically connected with the first and second bonding parts, respectively (refer to Fig. 9, conductors (vias) 22 are in the through holes 21).  
Regarding claim 13. Higashi and Kashiwagi teach the light emitting device package of claim 12, Higashi teaches wherein the conductor is disposed in contact with a side surface and the lower surface of the first bonding part in the first opening, and wherein the conductor is disposed in contact with a side surface and the lower surface of the second bonding part in the second opening (Fig. 9, bumps 26 are formed in contact with the vias 22 formed in the through holes 21 (openings) thus the vias (conductors) are in electrical contact with the lower and side surfaces of the bumps)).  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi, in view of Kashiwagi, in further view of Masato et al. US Patent Publication No. 20080231170.
Regarding claim 8. Higashi and Kashiwagi teach the light emitting device package of claim 1, but are silent with respect to comprising a third resin disposed on an upper surface and a side surface of the second resin.  
Masato teaches a similar LED (Figs. 1-2) wherein a plurality of resin layers (4b, 4c, 4d) are formed on upper and side surfaces of other resin layers (4a, 4b, 4c), wherein the resin layers comprise silicone resins (¶163-164). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a third resin layer on the upper and side surface of the second resin in the combination of Higashi and Kashiwagi since it is a known technique to form plurality of resin layers on upper and side surfaces of other silicone resin layers as taught by Masato and thus could be implemented with predictable results and further providing additional resin layers allows for covering a wide range of emission wavelengths and improved color rendering (¶116,168). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829